Citation Nr: 1021499	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  08-35 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUE

Entitlement to an initial compensable rating for irritable 
bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to August 
1997, and from August 1997 to June 2006.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
RO in Winston-Salem, North Carolina, which, in pertinent 
part, granted service connection for IBS and assigned it a 
noncompensable rating.  This claim is under the jurisdiction 
of the RO in Baltimore, Maryland. 

The Veteran testified at a May 2010 hearing in Washington DC 
before the undersigned.  A transcript of the hearing has been 
associated with the file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims entitlement to an initial compensable 
rating for IBS.  The Board finds that further development is 
warranted before this claim can be properly adjudicated. 

Under the Veterans Claims Assistance Act of 2000, VA has a 
duty to assist the claimant in developing a claim for VA 
benefits.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).  This duty includes assisting him in 
obtaining pertinent treatment records, as well as providing 
an examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  See id.

At the May 2010 Board hearing, the Veteran identified 
treatment for IBS at the Johns Hopkins Medical Center.  The 
agency of original jurisdiction (AOJ) should send the Veteran 
an authorized release form to enable VA to request these 
records.  If the Veteran signs and returns the release form, 
the AOJ should make reasonable efforts to request these 
records.  In this regard, the AOJ should make an initial 
request for the records and, if the records are not received, 
at least one follow-up request.  See 38 C.F.R. § 3.159(c)(1).  
However, a follow-up request is not required if a response to 
the initial request indicates that the records sought do not 
exist or that a follow-up request would be futile.  All 
efforts to obtain these records must be fully documented and 
associated with the claims file.  If VA is unable to obtain 
these records, the Veteran must be notified of this fact and 
a copy of such notification associated with the claims file. 

The duty to assist also includes, when appropriate, 
conducting a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a new VA 
examination must be conducted.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2009).  

Here, the Veteran has not been afforded a VA examination to 
assess the severity of his IBS.  The Board notes that a VA 
examination was scheduled for July 12, 2008, and that the 
Veteran failed to report for it.  Absent good cause, when a 
claimant fails to report for an examination scheduled in 
conjunction with a claim for an increased rating, the claim 
shall be denied.  Id.  See 38 C.F.R. § 3.655(a)(b) (2009).  
In his October 2008 VA Form 9, and at the May 2010 Board 
hearing, the Veteran stated that he was serving abroad at the 
time the examination was scheduled and therefore was unable 
to report for it.  The Veteran also stated that he never 
received notice that a VA examination had been scheduled.  
There is no documentation in the claims file that 
notification was sent to the Veteran.  Therefore, the AOJ 
should schedule the Veteran for an examination to determine 
the severity of his IBS.  The Veteran must be notified of the 
examination and a copy of such notification associated with 
the claims file. 

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran an authorized release 
form to enable VA to request records from 
the Johns Hopkins Medical Center 
pertaining to treatment for IBS.  If the 
Veteran signs and returns the release 
form, the AOJ should make reasonable 
efforts to request these records.  In this 
regard, the AOJ should make an initial 
request for the records and, if the 
records are not received, at least one 
follow-up request.  However, a follow-up 
request is not required if a response to 
the initial request indicates that the 
records sought do not exist or that a 
follow-up request would be futile.  All 
efforts to obtain these records must be 
fully documented and associated with the 
claims file.  If VA is unable to obtain 
these records, the Veteran must be 
notified of this fact and a copy of such 
notification associated with the claims 
file. 

2.  Schedule the Veteran for a VA 
examination to determine the severity of 
his IBS.  The Veteran must be provided 
notice of the scheduled examination and a 
copy of such notification associated with 
the claims file.  The entire claims file 
and a copy of this REMAND must be made 
available to the examiner prior to the 
examination.  The examiner must note in 
the examination report that the evidence 
in the claims file has been reviewed.  

After reviewing the claims folder and 
examining the Veteran, the examiner should 
state whether the Veteran's IBS is mild, 
moderate, or severe in nature.  Mild IBS 
is characterized by disturbances of bowel 
function with occasional episodes of 
abdominal distress.  Moderate IBS is 
characterized by frequent episodes of 
bowel disturbance with abdominal distress.  
Severe IBS is characterized by diarrhea or 
alternating diarrhea and constipation, 
with more or less constant abdominal 
distress.  The examiner should comment on 
the frequency and severity of the 
Veteran's symptoms and their impact on 
employment and daily life.  The examiner's 
opinion must be supported by a thorough 
rationale. 

If the examiner is not able to provide an 
opinion without resorting to speculation, 
the examiner must state the reasons why 
such an opinion cannot be rendered.  In 
this regard, the examiner should state 
whether a definitive opinion cannot be 
provided because required information is 
missing.  The examiner should be as 
specific as possible. 

3.  After the above development is 
completed, and any other development that 
may be warranted, the AOJ should 
readjudicate the claim on the merits.  If 
the benefits sought are not granted, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case (SSOC) and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The Veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.
 
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


